Citation Nr: 1708479	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to improved death pension benefits, to include the issue of whether the appellant is entitled to recognition as a "child" of the Veteran.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to February 1981. He died in 1997; the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Pension Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. In December 2015, the Board remanded the appeal for additional action.


FINDINGS OF FACT

1.  The appellant has been married twice.

2.  The appellant's marriages were not void or annulled.


CONCLUSIONS OF LAW

1. The appellant is not a child of the Veteran for VA purposes. 38 U.S.C.A. § 101(4), 103(e), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.55, 3.57, 3.102, 3.159 (2016). 

 2. The appellant does not meet the basic eligibility requirements for VA improved death pension benefits. 38 U.S.C.A. § 1542 (West 2014); 38 C.F.R. § 3.24 (2016). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA is required to provide claimants with notice and assistance in substantiating a claim. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016). Here, however, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5 2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Analysis

The term "child" is expressly defined in 38 U.S.C.A. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution. See 38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2016); Burris v. Principi, 15 Vet. App. 348, 352-53 (2001); Nolan v. Nicholson, 20 Vet. App. 340 (2006). Marriage of a child shall not bar the furnishing of benefits if the marriage was void or has been annulled by a court having basic authority to render annulment decrees, unless it is determined by VA that the annulment was obtained through fraud by either party or by collusion. 38 U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b). 

The record includes two decrees of dissolution of marriage (divorce) without children involving the appellant. The final orders for the divorces were entered in September 2006 and May 2010. As the appellant has been divorced twice, his marriages were not void or annulled. Therefore, the appellant does not meet the requirements to be a "child" for VA purposes and he is not entitled to benefits, including improved death pension benefits, as a "child" of the Veteran.


ORDER

As the appellant is not a child of the Veteran for VA purposes, the benefits sought on appeal are denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


